   Case 1:20-cv-06274-LAK Document 11-4 Filed 09/30/20 Page 1 of 52




                 20 Civ. 06274 (LAK)
                     United States District Court

                               for the
                   Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                DEBTORS,


         PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                         DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                           PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume IV - A0523-A0573
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 2 ofEx.
                                                                        52 1   Pg
                                   32 of 82




                                     A0523
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 3 ofEx.
                                                                        52 1   Pg
                                   33 of 82




                                     A0524
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 4 ofEx.
                                                                        52 1   Pg
                                   34 of 82




                                     A0525
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 5 ofEx.
                                                                        52 1   Pg
                                   35 of 82




                                     A0526
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 6 ofEx.
                                                                        52 1   Pg
                                   36 of 82




                                     A0527
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 7 ofEx.
                                                                        52 1   Pg
                                   37 of 82




                                     A0528
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 8 ofEx.
                                                                        52 1   Pg
                                   38 of 82




                                     A0529
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-1 FiledDocument
                               07/08/19 11-4  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 9 ofEx.
                                                                        52 1   Pg
                                   39 of 82




                                     A0530
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 10 ofEx.
                                                                        521   Pg
                                   40 of 82




                                    A0531
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 11 ofEx.
                                                                        521   Pg
                                   41 of 82




                                    A0532
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 12 ofEx.
                                                                        521   Pg
                                   42 of 82




                                    A0533
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 13 ofEx.
                                                                        521   Pg
                                   43 of 82




                                    A0534
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 14 ofEx.
                                                                        521   Pg
                                   44 of 82




                                    A0535
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 15 ofEx.
                                                                        521   Pg
                                   45 of 82




                                    A0536
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 16 ofEx.
                                                                        521   Pg
                                   46 of 82




                                    A0537
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 17 ofEx.
                                                                        521   Pg
                                   47 of 82




                                    A0538
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 18 ofEx.
                                                                        521   Pg
                                   48 of 82




                                    A0539
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 19 ofEx.
                                                                        521   Pg
                                   49 of 82




                                    A0540
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 20 ofEx.
                                                                        521   Pg
                                   50 of 82




                                    A0541
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 21 ofEx.
                                                                        521   Pg
                                   51 of 82




                                    A0542
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 22 ofEx.
                                                                        521   Pg
                                   52 of 82




                                    A0543
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 23 ofEx.
                                                                        521   Pg
                                   53 of 82




                                    A0544
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 24 ofEx.
                                                                        521   Pg
                                   54 of 82




                                    A0545
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 25 ofEx.
                                                                        521   Pg
                                   55 of 82




                                    A0546
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 26 ofEx.
                                                                        521   Pg
                                   56 of 82




                                    A0547
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 27 ofEx.
                                                                        521   Pg
                                   57 of 82




                                    A0548
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 28 ofEx.
                                                                        521   Pg
                                   58 of 82




                                    A0549
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 29 ofEx.
                                                                        521   Pg
                                   59 of 82




                                    A0550
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 30 ofEx.
                                                                        521   Pg
                                   60 of 82




                                    A0551
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 31 ofEx.
                                                                        521   Pg
                                   61 of 82




                                    A0552
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 32 ofEx.
                                                                        521   Pg
                                   62 of 82




                                    A0553
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 33 ofEx.
                                                                        521   Pg
                                   63 of 82




                                    A0554
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 34 ofEx.
                                                                        521   Pg
                                   64 of 82




                                    A0555
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 35 ofEx.
                                                                        521   Pg
                                   65 of 82




                                    A0556
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 36 ofEx.
                                                                        521   Pg
                                   66 of 82




                                    A0557
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 37 ofEx.
                                                                        521   Pg
                                   67 of 82




                                    A0558
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 38 ofEx.
                                                                        521   Pg
                                   68 of 82




                                    A0559
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 39 ofEx.
                                                                        521   Pg
                                   69 of 82




                                    A0560
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 40 ofEx.
                                                                        521   Pg
                                   70 of 82




                                    A0561
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 41 ofEx.
                                                                        521   Pg
                                   71 of 82




                                    A0562
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 42 ofEx.
                                                                        521   Pg
                                   72 of 82




                                    A0563
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 43 ofEx.
                                                                        521   Pg
                                   73 of 82




                                    A0564
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 44 ofEx.
                                                                        521   Pg
                                   74 of 82




                                    A0565
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 45 ofEx.
                                                                        521   Pg
                                   75 of 82




                                    A0566
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 46 ofEx.
                                                                        521   Pg
                                   76 of 82




                                    A0567
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 47 ofEx.
                                                                        521   Pg
                                   77 of 82




                                    A0568
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 48 ofEx.
                                                                        521   Pg
                                   78 of 82




                                    A0569
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 49 ofEx.
                                                                        521   Pg
                                   79 of 82




                                    A0570
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 50 ofEx.
                                                                        521   Pg
                                   80 of 82




                                    A0571
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 51 ofEx.
                                                                        521   Pg
                                   81 of 82




                                    A0572
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-1 Filed 07/08/1911-4  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 52 ofEx.
                                                                        521   Pg
                                   82 of 82




                                    A0573
